--------------------------------------------------------------------------------

Exhibit 10.17
 
 
LETTER OF INTENT
 
PURCHASE OF AENY OIL & GAS ASSETS
 
This Letter of Intent for the PURCHASE OF AENY OIL & GAS ASSETS , hereinafter
referred to as "LOPI" entered into this 3rd day of April, 2011 by and between
Americas Energy Company-AECo, 243 N. Peters Road, Knoxville, Tennessee 37923
and/or their assigns hereinafter referred to as "AECo" and RJCC Group 1, Inc. or
their assigns, hereinafter referred to as "RJCC". The parties agree as follows:
 
Whereas AECo is the Lessor of certain Oil and Gas Leases on several tracts of
land containing permitted oil wells and prospect properties located in the
county of Cumberland, State of Kentucky originally known as D&D Energy and
hereinafter referred to as "PROPERTY" and
 
Whereas AECo is desirous of Selling said PROPERTY to RJCC under the following
terms and conditions:
 
RJCC shall pay a non-refundable deposit of $100,000.00 upon acceptance of this
letter and shall have 45 days to perform due diligence on the Property, upon
satisfactory completion of due diligence RJCC shall pay AECo $900,000.00 USD on
the following terms: 60/40 (40% to AECo) split on all oil and gas revenues until
the $900,000.00 note is paid in full.
 
Failure to deposit funds on or before May 15th, 2011 shall be deemed a default
and result in this agreement being deemed null and void.
 
AECo shall retain a security interest in all of D&D Energy assets and leases.
 
AECo shall assist in the transfer all existing drilling permits, leases and
provide a Bill of Sale to RJCC.
 
RJCC shall be responsible for the cost of transferring permits, leases and
amendments to the PROPERTY.
 
RJCC shall produce the oil in compliance with the underlying leases, existing
permits and all applicable governmental regulations.
 
RJCC shall pay all costs of exploration and drilling and all related mineral
taxes and severance fees.
 
All royalties due and payable shall be paid monthly on or before the 20th day of
each month.
 
Land and Mineral Owners and AECo shall have the right during normal business
hours to inspect exploration and drilling records of RJCC which shall be
maintained in an industry customary manner.
 
AECo shall provide RJCC with copies of all underlying leases on PROPERTY. AECo
will provide copies of the title work and any/all other applicable materials to
RJCC.
 
RJCC shall prepare necessary documents for AECo's signature to transfer all
drilling permits on PROPERTY.
 
RJCC may not transfer, sale or encumber the assets without the specific written
approval of AECo.
 

 
 

--------------------------------------------------------------------------------

 

 
LETTER OF INTENT PURCHASE AGREEMENT Page 2
 
 
Signature Page
 
AGREED TO this 3rd day of April 2011.
 
 
RJCC Group 1, Inc.
 
 
/s/ Scotty Scott                                              
By: President, Scotty Scott
 
 
 
AMERICAS ENERGY COMPANY-AECo
 
 
/s/ Chris Headrick                                          
By: Chris Headrick, President & CEO
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
